Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: “student outreach module”, “career pathway module”, “bridgeway module”, “workforce module” and “administrator module” in claims 1. The term "module" is not modified by any structure and is considered to be an equivalent placeholder to the use of "means". The words “student outreach”, “career pathway”, “bridgeway”, “workforce” and “administrator” used to describe the module is not reciting recognized structure in the opinion of the examiner. The “student outreach module”, “career pathway module”, “bridgeway module”, “workforce module” and “administrator module”  is coupled to functional language indicating a function to be achieved. These factors indicate to the examiner that 112f is being invoked for the claimed “student outreach module”, “career pathway module”, “bridgeway module”, “workforce module” and “administrator module” of claim 1.
Such claim limitation(s) is/are: “skill assessment module” in claim 2. The term "module" is not modified by any structure and is considered to be an equivalent placeholder to the use of "means". The words "skill assessment” used to describe the module is not reciting recognized structure in the opinion of the examiner. The “skill assessment module” is coupled to functional language indicating a function to be achieved. These factors indicate to the examiner that 112f is being invoked for the claimed “skill assessment module” of claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
These factors indicate to the examiner that 112f is being invoked for the claimed “student outreach module”, “career pathway module”, “bridgeway module”, “workforce module” and “administrator module” of claim 1.
For claims 1, the claim recites engaging students while they are studying at high school. Upon consulting the specification for guidance on how the claimed invention is achieving the claimed engagement, it is noted that the specification as originally filed does not set forth how the engagement is caused to occur. The written description problem remains because this still does not address the issue 
For claims 1, the claim recites the publishing and the managing guided career pathway with a purpose to empowering current college students with clarity and ease to manage their study plan. Upon consulting the specification for guidance on how the claimed invention is achieving the claimed result of empowering current college students with clarity and ease to manage their study plan, it is noted that the specification as originally filed does not set forth how the empowering is caused to occur other than to disclose that the invention is empowering students with a guided education tool called Stargate Navigator, designed to map out a student's entire education journey. Even when considered with the fact that the applicant recites and discloses the use of a guided education tool called Stargate Navigator, the written description problem remains because this still does not address the issue of how the claimed invention achieves the claimed result of empowering current college students with clarity and ease to manage their study plan. The broad disclosure to using a guided education tool designed to map out a student's entire education journey is not sufficient to explain how the applicant envisioned the claimed invention to work such that possession under the written description part of 35 U.S.C. 112(a) has been satisfied. Other than disclosing and claiming a desired end result to be achieved, the specification does not set forth sufficient detail to convey to one of skill in the art that the applicant was in possession of an invention as claimed.
For claims 1, the claim recites seamlessly integrate with the feeder K-12 students of the college. Upon consulting the specification for guidance on how the claimed invention is achieving the claimed 
For claims 1, the claim recites establishing business and enterprise partnerships with a purpose to connect current college students to workforce opportunities. Upon consulting the specification for guidance on how the claimed invention is achieving the claimed result of establishing business and enterprise partnerships, it is noted that the specification as originally filed does not set forth how the establishing is caused to occur other than to disclose that the invention has a Workforce portal for business/enterprise partnership engagement. Even when considered with the fact that the applicant recites and discloses the use of a Workforce portal, the written description problem remains because this still does not address the issue of how the claimed invention achieves the claimed result of establishing business and enterprise partnerships. The broad disclosure of using a Workforce portal is not sufficient to explain how the applicant envisioned the claimed invention to work such that possession under the written description part of 35 U.S.C. 112(a) has been satisfied. Other than disclosing and claiming a desired end result to be achieved, the specification does not set forth sufficient detail to convey to one of skill in the art that the applicant was in possession of an invention as claimed.
For claims 1, the claim recites tracking the current college student progress and providing the student data to different stakeholders who are authorized to receive the real- time information on the 
For claim 2, the claim recites empowering current college students with a skills building survey tool. Upon consulting the specification for guidance on how the claimed invention is achieving the claimed result of empowering current college students with a skills building survey tool, it is noted that the specification as originally filed does not set forth how the empowering is caused to occur other than to disclose that the invention is empowering students with a skills building survey module, called PersonaGraf, designed to create a unique awareness that describes students' employability skills essential for successful workforce performance. Even when considered with the fact that the applicant recites and discloses the use of a skills building survey module, called PersonaGraf, the written description problem remains because this still does not address the issue of how the claimed invention achieves the claimed result of empowering current college students with a skills building survey tool. The broad disclosure to using a skills building survey module, called PersonaGraf, designed to create a unique awareness that describes students' employability skills essential for successful workforce performance is not sufficient to explain how the applicant envisioned the claimed invention to work 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitations “student outreach module”, “career pathway module”, “bridgeway module”, “workforce module” and “administrator module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification does not set forth an algorithm by which the claimed invention is calculating the suitability evaluation. Because the claimed elements of the limitations “student outreach module”, “career pathway module”, “bridgeway module”, “workforce module” and “administrator module” have been interpreted to be invoking 112f, the specification must set forth or describe in some fashion the corresponding algorithm that is being used to calculate the suitability evaluation of the claims Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second 
Claim 2 limitation “skill assessment module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification does not set forth an algorithm by which the claimed invention is calculating the suitability evaluation. Because the claimed elements of the limitation “student outreach module”, “career pathway module”, “bridgeway module”, “workforce module” and “administrator module” have been interpreted to be invoking 112f, the specification must set forth or describe in some fashion the corresponding algorithm that is being used to calculate the suitability evaluation of the claims Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. . For the same reasons set forth for the written description rejection under 112a above, the scope of this claim language is indefinite because the specification does not disclose the algorithm that is covered by the 112f language. This renders the scope of the claims as indefinite.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For claim 1, the scope of the claimed “its students” is considered to be indefinite. From a review of the specification, it is not clear what “its” refers to, further clarification is required.
For claim 1, the scope of the claimed “empower current college students with clarity and ease to manage their study plan” is considered to be indefinite. The language does not make sense and is difficult to read. From a review of the specification, it is not clear what “empower… clarity… ease” are and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the examiner will interpret empower current college students with clarity and ease to manage their study plan as assisting current college students with managing their study plan however further clarification is required.
For claim 1, the scope of the claimed “bridgeway module” is considered to be indefinite. From a review of the specification, it is not clear what “bridgeway module” is and what the scope of the terminology is. For the purpose of examination, the examiner considers bridgeway module as equivalent to a bridgeway component however further clarification is required.

The term "seamlessly integrate" in claim 1 is a relative term which renders the claim indefinite.  The term “seamlessly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “integrate” in claim 1 is used by the claim to mean “interact” while the accepted meaning is “combine” The term is indefinite because the specification does not clearly redefine the term. 
For claim 2, the scope of the claimed “skill assessment module” is considered to be indefinite. From a review of the specification, it is not clear what “skill assessment module” is and what the scope of the terminology is. For the purpose of examination, the examiner considers skill assessment module as equivalent to an instrument that collects data related to skills however further clarification is required.
For claim 2, the scope of the claimed “skills building survey tool” is considered to be indefinite. From a review of the specification, it is not clear what “skills building survey tool” is and what the scope of the terminology is. For the purpose of examination, the examiner considers skills building survey tool as equivalent to questionnaires however further clarification is required.
For claim 3, the scope of the claimed “career pathway maps” is considered to be indefinite. From a review of the specification, it is not clear what “career pathway maps” is and what the scope of 
Claim 3 recites the limitation “the pathway module ". There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is claiming a career pathway module or guided career pathway. The former interpretation is used for examining, however, clarification of the language is requested. 
The term "critical" in claim 4 is a relative term which renders the claim indefinite.  The term “critical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be critical to one person may not be critical to another. Clarification of the language is requested.
For claim 6, the scope of the claimed “its students” is considered to be indefinite. From a review of the specification, it is not clear what “its” refers to, further clarification is required.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “integrating” in claim 6 is used by the claim to mean “interacting” while the accepted meaning is “combining” The term is indefinite because the specification does not clearly redefine the term. 
For claim 7, the scope of the claimed “skills building survey tool” is considered to be indefinite. From a review of the specification, it is not clear what “skills building survey tool” is and what the scope of the terminology is. For the purpose of examination, the examiner considers skills building survey tool as equivalent to questionnaires however further clarification is required.

The term "critical" in claim 9 is a relative term which renders the claim indefinite.  The term “critical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be critical to one person may not be critical to another. Clarification of the language is requested.
For claim 11, the scope of the claimed “its feeder high schools” is considered to be indefinite. From a review of the specification, it is not clear what “its” refers to, further clarification is required.
The term "seamless integration" in claim 11 is a relative term which renders the claim indefinite.  The term “seamless" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For claim 12, the scope of the claimed “skills building survey tool” is considered to be indefinite. From a review of the specification, it is not clear what “skills building survey tool” is and what the scope of the terminology is. For the purpose of examination, the examiner considers skills building survey tool as equivalent to questionnaires however further clarification is required.
For claim 13, the scope of the claimed “career pathway maps” is considered to be indefinite. From a review of the specification, it is not clear what “career pathway maps” is and what the scope of the terminology is. For the purpose of examination, the examiner considers career pathway maps as career path however further clarification is required.
critical" in claim 14 is a relative term which renders the claim indefinite.  The term “critical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be critical to one person may not be critical to another. Clarification of the language is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Claim 1 recites a system; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of facilitating recruiting.  
Regarding claim 1, the abstract idea is defined by the elements of:
A computer-implemented educational management system for a college to carry out education management of its students, the system comprising: for storing student information; engage with students while they are studying at high school and they are assessing and exploring their postsecondary education options available at the college; publish and manage guided career pathway with a purpose to empower current college students with clarity and ease to manage their study plan; seamlessly integrate with the feeder K-12 students of the college; establish business and enterprise partnerships with a purpose to connect current college students to workforce opportunities; track the current college student progress and provide the student data to different stakeholders who are authorized to receive the real- time information on the student performance of the college.
The above limitations are reciting a method of organizing human activities in the form of recruitment. The claimed steps are essentially walking through the process of recruiting students for college and job opportunities. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite fundamental economic practices of commercial interactions in the form of recruiting.
For claim 1, the additional elements are at least one database, a student outreach module (invoking 112f), a career pathway module (invoking 112f), a bridgeway module (invoking 112f), a workforce module (invoking 112f), and an administrator module (invoking 112f).
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amounts to a generically recited database and modules that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computers to perform steps that define the abstract idea. The applicant is reciting generic and conventional computer hardware this is not defining anything more than a generic computer.  This is considered to be reciting nothing more than computer implementation of the abstract idea.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.   
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  
For claim 2, further comprising a skill assessment module configured to empower current college students with a skills building survey tool is a further embellishment of the same abstract idea in claim 1. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f). The additional element, a skill assessment module, is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amounts to a generically recited module that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). This is considered to be reciting nothing more than computer implementation of the abstract idea.  For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 3, wherein the pathway module is further configured to offer a pathway authoring tool with a purpose to design career pathway maps linked to educational certificate and degree programs is further recitation of the same abstract idea of claim 1 and is merely instructing one to practice the invention using computers. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
For claim 4, wherein the workforce module is further configured to help students backward map occupational plans by focusing on labor market information critical to regional workforce opportunities and encourage the completion of work-based learning to substantiate career interests is a further 
For claim 5, wherein the bridgeway module is further configured to create, share and verify blockchain based educational certificates is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
Claim 6 recites a method; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of facilitating recruiting.  
Regarding claim 6, the abstract idea is defined by the elements of:
A computer-implemented educational management method for a college to carry out education management of its students, the method comprising: reaching out to students while these students are studying at high school and are assessing and exploring their postsecondary education options available at the college; publishing and managing guided career pathway to empower current college students with information and ease of creating and managing study plan; integrating feeder K-12 students with the college; establishing business and enterprises partnerships to connect current college students to System, Method, and Computer Program Product for Educational Management System workforce opportunities; tracking current student progress and providing student data to different stakeholders.
The above limitations are reciting a method of organizing human activities in the form of recruitment. The claimed steps are essentially walking through the process of recruiting students for college and job opportunities. The above noted steps that serve to define the abstract idea are 
For claim 6, there are no additional elements. 
For claim 7, wherein further comprising: providing skill assessment to current college students with a skills building survey tool is a further embellishment of the same abstract idea in claim 6. Nothing additional is claimed because the further description of the data being used for the abstract idea is reciting the abstract idea. There is nothing for the examiner to consider as an additional element at the 2nd prong or at step 2B.
For claim 8, wherein further comprising: offering a pathway authoring tool to the college staff with a purpose to design career pathway maps linked to educational certificate and degree program is further recitation of the same abstract idea of claim 6. Nothing additional is claimed because the further description of the data being used for the abstract idea is reciting the abstract idea. There is nothing for the examiner to consider as an additional element at the 2nd prong or at step 2B.
For claim 9, wherein further comprising: providing labor market information that are critical to regional workforce opportunities is a further recitation of the same abstract idea that was found in claim 6. Nothing additional is claimed because the further description of the data being used for the abstract idea is reciting the abstract idea. There is nothing for the examiner to consider as an additional element at the 2nd prong or at step 2B.
For claim 10, wherein further comprising: creating, sharing and verifying blockchain based educational certificates is a further recitation of the same abstract idea that was found in claim 6. Nothing additional is claimed because the further description of the data being used for the abstract 
Claim 11 recites a non-transitory computer readable medium; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of facilitating recruiting.  
Regarding claim 11, the abstract idea is defined by the elements of:
provide student outreach to college staff so that the staff can engage with students of its feeder high schools to help them assess and explore postsecondary education options at the college; provide career pathways that can empower current college students with clarity and ease to create and manage study plan at the college; provide seamless integration with the feeder K-12 students; provide partnerships with businesses and enterprises that connect current college students to workforce opportunities; provide student progress information to all stakeholders in real-time
The above limitations are reciting a method of organizing human activities in the form of recruitment. The claimed steps are essentially walking through the process of recruiting students for college and job opportunities. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite fundamental economic practices of commercial interactions in the form of recruiting.
For claim 11, there are no additional elements. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  
For claim 12, further comprising instructions configured to provide skill assessment to current college students with a skills building survey tool is a further embellishment of the same abstract idea in claim 11. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
For claim 13, further comprising instructions configured to offer a pathway authoring tool with a purpose to design career pathway maps linked to educational certificate and degree programs is further recitation of the same abstract idea of claim 11 and is merely instructing one to practice the invention using computers. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
For claim 14, further comprising instructions configured to provide labor market information that is critical to regional workforce opportunities is a further recitation of the same abstract idea that was found in claim 1. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 15, further comprising instructions configured to create, share and verify blockchain based educational certificates is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9 and 11-14 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oni (US 20040133546 A1) in view of Van Pelt (US 20140195450 A1) further in view of Pocock (US 6464505 B1).
Regarding claim 1:
Oni discloses:
A computer-implemented educational management system for a college to carry out education management of its students, the system comprising: at least one database for storing student information {See at last paragraph [0020] Oni discloses education and career planning for students; [0069] The system stores user profiles in a "user profiles" database};
and a student outreach module configured to engage with students while they are studying at high school and they are assessing and exploring their postsecondary education options available at the college {See at least paragraph [0028] The primary level 205 provides integrated education-career exploration and investigation. This exploration and investigation is matched to a user, in an alternate embodiment. For example, a user can enter a request for information on colleges that provide special academic programs for certified musicians to be trained as computer programmers, preferably located 
a workforce module configured to establish business and enterprise partnerships with a purpose to connect current college students to workforce opportunities {See at least paragraph [0024] While the present invention is described in the context of education, those experienced in the art will see that use outside the education field is possible. Potential other fields include, for example: use by local governments and states to rapidly analyze the general career direction of students for policymaking projection of state workforce levels};
a career pathway module configured to publish and manage guided career pathway with a purpose to empower current college students with clarity and ease to manage their study plan {See at least paragraph [0022] The present invention allows guidance counselors and advisors to create a  education and career plan for each individual student; [0084] Enables a user to design a new course plan, or modify an existing plan towards completing a degree at a specific institution, that will lead to a desired career path}; 
Oni does not disclose but Van Pelt discloses: 

a bridgeway module that seamlessly integrate with the feeder K-12 students of the college {In the disclosure the applicant has disclosed that the bridgaway component allows high school students to enroll in college courses. This is known in the art as dual enrollment. See at least paragraph [0039] Allowing high school students to evaluate dual enrollment course options across multiple institutions ;[0054] FIG. 4 shows a specific example data flow according to an implementation of the disclosed subject matter, such as for a high school student who is searching and registering for an educational course at another institution. For example, the student 404 may be registering for one or more courses that provide college credit in addition to credit at the student's high school}.

Oni in view of Van Pelt does not disclose but Pocock discloses: 
an administrator module that is configured to track the current college student progress and provide the student data to different stakeholders who are authorized to receive the real-time information on the student performance of the college {See at least col. 12 lines 6-49, the main functions of the Home School Program Center in cooperation with the Home School Units are: i) The initial contact with the parents and students and explaining the program to them. ii) Accomplishing enrollment of the students in the program. iii) Maintaining student records, including cumulative folders for grades K-8 and for grades 9-12 Carnegie credits earned and also including any dual college credits earned, also (when requested to do so) supplying such records to other School Districts, and requesting records from schools previously attended by the students. iv) Establishing the Individual Learning Programs for the students (ILP's). ix) Monitoring progress of the various Individual Learning Programs of the various students. x) Accomplish the proper testing at the benchmark points so that the courses taken by the student were properly certified by the School District. xi) Throughout the program coordinating with the Field Representatives and the parent advisory groups to attend to various matters (major and minor) that might arise}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oni in view of Van Pelt have dual enrolled high school students progress to monitored in the college courses they are taking to ensure they are on track to earn credit 
Regarding claim 2:
Oni in view of Van Pelt further in view of Pocock discloses the system of claim 1. Oni further discloses comprising a skill assessment module configured to empower current college students with a skills building survey tool {See at least paragraph [0073] FIG. 6 illustrates a method of using an assessment combinator 600, according to one embodiment of the present invention. In step 605, at least one question from instrument #A is entered. In step 610, at least one question from instrument #B is entered. Instrument #A and instrument #B are, for example, questionnaires related to preferences, skills, abilities, temperment, self-concept, decision-making ability, etc. The questionnaires can be on paper or computerized. An example of a question from instrument #A is "Do you like working in a team?". An example of a question from instrument #B is "Do you like math?". The examiner considers the instrument #A an instrument #B as skills building survey tools}.
Regarding claim 3:
Oni in view of Van Pelt further in view of Pocock discloses the system of claim 1. Oni further discloses wherein the pathway module is further configured to offer a pathway authoring tool with a purpose to design career pathway maps linked to educational certificate and degree programs {See at least paragraph [0084] Users are able to design a new course plan, or modify an existing plan towards completing a degree at a specific institution, that will lead to a desired career path}.
Regarding claim 4:
Oni in view of Van Pelt further in view of Pocock discloses the system of claim 1. Oni further discloses wherein the workforce module is further configured to help students backward map occupational plans by focusing on labor market information critical to regional workforce opportunities and encourage the completion of work-based learning to substantiate career interests {See at least 
Regarding claim 6:
Oni discloses:
A computer-implemented educational management method for a college to carry out education management of its students, the method comprising: reaching out to students while these students are studying at high school and are assessing and exploring their postsecondary education options available at the college {See at last paragraph [0020] Oni discloses education and career planning for students; }; 
publishing and managing guided career pathway to empower current college students with information and ease of creating and managing study plan; [0090] The education plan designer imports the entire curricula, program elements, accompanying protocols and Boolean requirements from a set of institutions relevant to a specific career and educational path into a series of updatable databases. The education plan designer then simulates the process of student advising, transfer student auditing, and curricula design, but does it with an entire advisory environment from the relevant institutions, 
establishing business and enterprises partnerships to connect current college students to System, Method, and Computer Program Product for Educational Management System workforce opportunities {See at least paragraph [0024] While the present invention is described in the context of education, those experienced in the art will see that use outside the education field is possible. Potential other fields include, for example: use by local governments and states to rapidly analyze the general career direction of students for policymaking projection of state workforce levels}; 
Oni does not disclose but Van Pelt discloses: 
integrating feeder K-12 students with the college {See at least paragraph [0039] Allowing high school students to evaluate dual enrollment course options across multiple institutions ;[0054] FIG. 4 shows a specific example data flow according to an implementation of the disclosed subject matter, such as for a high school student who is searching and registering for an educational course at another institution. For example, the student 404 may be registering for one or more courses that provide college credit in addition to credit at the student's high school}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oni with the ability to give high school students the ability to take college courses while still enrolled in high school since the college credit earned can be transferred to a post-secondary institution. Dual enrollment can help facilitate a student’s transition from high school to college by giving a student a preview of what college maybe like and may also lead to a student earning a certificate.   
Oni in view of Van Pelt does not disclose but Pocock discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oni in view of Van Pelt have dual enrolled high school students progress to monitored in the college courses they are taking to ensure they are on track to earn credit for the courses. Monitoring the progress of the students ensures that issues can be dealt with as they arise, as taught taught by Pocock, col. 12 lines 50-54.

Regarding claim 7:
Oni in view of Van Pelt further in view of Pocock discloses the method of claim 6. Oni further discloses wherein further comprising: providing skill assessment to current college students with a skills building survey tool {See at least paragraph [0073] FIG. 6 illustrates a method of using an assessment combinator 600, according to one embodiment of the present invention. In step 605, at least one question from instrument #A is entered. In step 610, at least one question from instrument #B is 
Regarding claim 8:
Oni in view of Van Pelt further in view of Pocock discloses the method of claim 6. Oni further discloses wherein further comprising: offering a pathway authoring tool to the college staff with a purpose to design career pathway maps linked to educational certificate and degree programs {See at least paragraph [0084] Users are able to design a new course plan, or modify an existing plan towards completing a degree at a specific institution, that will lead to a desired career path}.
Regarding claim 9:
Oni in view of Van Pelt further in view of Pocock discloses the method of claim 6. Oni further discloses wherein further comprising: providing labor market information that are critical to regional workforce opportunities {See at least paragraph [0024] While the present invention is described in the context of education, those experienced in the art will see that use outside the education field is possible. Potential other fields include, for example: use by local governments and states to rapidly analyze the general career direction of students for policymaking projection of state workforce levels}.
Regarding claim 11:
Oni discloses:
A computer program product comprising a non-transitory computer-readable medium having computer-readable program instructions stored therein, wherein said computer-readable program instructions comprise: instructions configured to provide student outreach to college staff so that the staff can engage with students of its feeder high schools to help them assess and explore postsecondary 
provide career pathways that can empower current college students with clarity and ease to create and manage study plan at the college {See at least paragraph [0022] The present invention allows guidance counselors and advisors to create an education and career plan for each individual student; [0084] Enables a user to design a new course plan, or modify an existing plan towards completing a degree at a specific institution, that will lead to a desired career path};
provide partnerships with businesses and enterprises that connect current college students to workforce opportunities {See at least paragraph [0024] While the present invention is described in the context of education, those experienced in the art will see that use outside the education field is possible. Potential other fields include, for example: use by local governments and states to rapidly analyze the general career direction of students for policymaking projection of state workforce levels};; 
Oni does not disclose but Van Pelt discloses: 
provide seamless integration with the feeder K-12 students {See at least paragraph [0039] Allowing high school students to evaluate dual enrollment course options across multiple institutions ;[0054] FIG. 4 shows a specific example data flow according to an implementation of the disclosed subject matter, such as for a high school student who is searching and registering for an educational course at another institution. For example, the student 404 may be registering for one or more courses that provide college credit in addition to credit at the student's high school}.

Oni in view of Van Pelt does not disclose but Pocock discloses: 
provide student progress information to all stakeholders in real-time {See at least col. 12 lines 6-49, the main functions of the Home School Program Center in cooperation with the Home School Units are: i) The initial contact with the parents and students and explaining the program to them. ii) Accomplishing enrollment of the students in the program. iii) Maintaining student records, including cumulative folders for grades K-8 and for grades 9-12 Carnegie credits earned and also including any dual college credits earned, also (when requested to do so) supplying such records to other School Districts, and requesting records from schools previously attended by the students. iv) Establishing the Individual Learning Programs for the students (ILP's). ix) Monitoring progress of the various Individual Learning Programs of the various students. x) Accomplish the proper testing at the benchmark points so that the courses taken by the student were properly certified by the School District. xi) Throughout the program coordinating with the Field Representatives and the parent advisory groups to attend to various matters (major and minor) that might arise}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oni in view of Van Pelt have dual enrolled high school students progress to monitored in the college courses they are taking to ensure they are on track to earn credit for the courses. Monitoring the progress of the students ensures that issues can be dealt with as they arise, as taught taught by Pocock, col. 12 lines 50-54.
Regarding claim 12:
Oni in view of Van Pelt further in view of Pocock discloses the computer program product of claim 11. Oni further discloses further comprising instructions configured to provide skill assessment to current college students with a skills building survey tool {See at least paragraph [0073] FIG. 6 illustrates a method of using an assessment combinator 600, according to one embodiment of the present invention. In step 605, at least one question from instrument #A is entered. In step 610, at least one question from instrument #B is entered. Instrument #A and instrument #B are, for example, questionnaires related to preferences, skills, abilities, temperment, self-concept, decision-making ability, etc. The questionnaires can be on paper or computerized. An example of a question from instrument #A is "Do you like working in a team?". An example of a question from instrument #B is "Do you like math?". The examiner considers the instrument #A an instrument #B as skills building survey tools}.
Regarding claim 13:
Oni in view of Van Pelt further in view of Pocock discloses the computer program product of claim 11. Oni further discloses further comprising instructions configured to offer a pathway authoring tool with a purpose to design career pathway maps linked to educational certificate and degree programs {See at least paragraph [0084] Users are able to design a new course plan, or modify an existing plan towards completing a degree at a specific institution, that will lead to a desired career path}.
Regarding claim 14:
Oni in view of Van Pelt further in view of Pocock discloses the computer program product of claim 11. Oni further discloses further comprising instructions configured to provide labor market information that is critical to regional workforce opportunities {See at least paragraph [0024] While the present invention is described in the context of education, those experienced in the art will see that use outside the education field is possible. Potential other fields include, for example: use by local .
Claims 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Oni (US 20040133546 A1) in view of Van Pelt (US 20140195450 A1) further in view of Pocock (US 6464505 B1) further in view of Elmessiry et al. (US 20190340946 A1). 
Regarding claim 5:
Oni in view of Van Pelt further in view of Pocock discloses the system of claim 1. Oni in view of Van Pelt further in view of Pocock does not disclose but Elmessiry discloses wherein the bridgeway module is further configured to create, share and verify blockchain based educational certificates {See at least paragraph {0011} The method may include issuing an educational certificate corresponding to the external educational activity on a blockchain; [0089] In some embodiment, a user of the system 100, such as a student user 114, may request issuance of the educational certificate that corresponds to an external educational activity. The user desiring issuance of an educational certificate corresponding to an external educational activity may stake tokens to enter the educational activity on the blockchain 102. The education platform 108 may verify with the issuing institution whether the external educational activity is valid}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oni in view of Van Pelt further in view of Pocock with the ability to create, share and verify blockchain based educational certificates so that education certificates be authenticated.  This authentication helps prevent fraud resulting from fake degrees. 
Regarding claim 10:
Oni in view of Van Pelt further in view of Pocock discloses the method of claim 6. Oni in view of Van Pelt further in view of Pocock does not disclose but Elmessiry discloses wherein further comprising: creating, sharing and verifying blockchain based educational certificates. {See at least paragraph {0011} 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oni in view of Van Pelt further in view of Pocock with the ability to create, share and verify blockchain based educational certificates so that education certificates be authenticated.  This authentication helps prevent fraud resulting from fake degrees. 
Regarding claim 15:
Oni in view of Van Pelt further in view of Pocock discloses the computer program product of claim 11. Oni in view of Van Pelt further in view of Pocock does not disclose but Elmessiry discloses further comprising instructions configured to create, share and verify blockchain based educational certificates. {See at least paragraph {0011} The method may include issuing an educational certificate corresponding to the external educational activity on a blockchain; [0089] In some embodiment, a user of the system 100, such as a student user 114, may request issuance of the educational certificate that corresponds to an external educational activity. The user desiring issuance of an educational certificate corresponding to an external educational activity may stake tokens to enter the educational activity on the blockchain 102. The education platform 108 may verify with the issuing institution whether the external educational activity is valid}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oni in view of Van Pelt further in view of Pocock with the ability to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brouwer (US 20150066559 A1) – discloses a computer-implemented college and career planning system
Powell et al. (US 20060265258 A1) - discloses a method of simplifying an application process
Heyse et al. (US 20050096973 A1) – discloses an automated life and career management system 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J HARGROVE whose telephone number is (571)272-3562.  The examiner can normally be reached on MON - FRI: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.J.H./               Examiner, Art Unit 3687                                                                                                                                                                                         /DENNIS W RUHL/Primary Examiner, Art Unit 3687